Loring, J.,
delivered the opinion of the court:
The petitioner claims against the United States the net proceeds of three hales of upland cotton, and the court find the facts to be—
That the petitioner was a foreigner, resident in the city of Charleston, and owned and possessed three bales of upland cotton purchased by him of a loyal man on the 27th of January,, 1865,^as an investment" of confederate money.
That in March, 1865, the said cotton was taken from the possession of the petitioner by the United States and by them sold, and the net proceeds thereof, amounting to $393 60, paid into the treasury.
That the petitioner never rendered aid, or comfort to the rebellion.
And on the facts stated the court adjudge that the petitioner is entitled to recover the said net proceeds of said cotton, amounting to said sum of $393 60.